--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS AGREEMENT effective as of October 12, 2007.

BETWEEN:

> > > OXON LIFE SCIENCE LIMITED., a company incorporated pursuant to the laws of
> > > Nevis, BritishWest Indies and having an address at Donegan, Zetlands,
> > > Nevis, St Kitts & Nevis, West Indies
> > > 
> > > (the “Seller”)

AND:

> > > INFRABLUE (US) INC., a company incorporated pursuant to the laws of the
> > > State of Nevada and having a business address at Suite 3.19, 130
> > > Shaftesbury Avenue, London, England W1D 5EV
> > > 
> > > (the “Buyer”)

AND:

> > > NEXTGEN BIOSCIENCE INC., a company incorporated pursuant to the laws of
> > > the State of Nevada and having a business address at Suite 3.19, 130
> > > Shaftesbury Avenue, London, England W1D 5EV
> > > 
> > > (“Holdco”)

WHEREAS:

A.                             The Seller is the owner of certain assets and
undertakings relating to the development of therapies for the treatment of
certain types of cancer;

B.                             The Buyer and Holdco desire to purchase from the
Seller and the Seller desires to sell and assign to the Buyer and Holdco certain
intellectual property assets of the Seller in exchange for shares of the Buyer
on the terms and subject to the conditions of this Agreement; and

C.                             In contemplation of the execution of this
Agreement, the Seller has filed patent applications relating to the intellectual
property assets contemplated hereby with the European Patent Office in the name
of Holdco.

NOW THEREFORE, in consideration of the mutual promises of the parties hereto,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is mutually agreed by and between the parties hereto
as follows:

--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Definitions

1.1                              In this Agreement, including the recitals and
schedules, the following words and phrases have the following meanings:

(a)           “Affiliate” in respect of a Person, means any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such first Person where “control”
means, with respect to the relationship between or among two or more Persons,
the possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person;

(b)           “Assets” means all property and assets set forth in Schedule A
hereto, which property and assets include, without limitation, the Contracts,
the Intellectual Property and the Permits and Licenses;

(c)           “Business Day” means any day other than a Saturday, Sunday or
public holiday in London, England;

(d)           “Closing” means the completion of the purchase and sale of the
Assets on the terms and subject to the conditions contained in this Agreement by
the Buyer and the Seller respectively;

(e)           “Closing Date” means the 12th day of November, 2007, or such other
day as agreed to in writing between the Parties on which the Closing is to
occur;

(f)           “Consents and Approvals” means all necessary consents and
approvals required to be obtained in connection with the execution and delivery
by the Seller of this Agreement and the consummation of the transactions
described herein, as listed in the Disclosure Schedule;

(g)           “Contracts” means all agreements and contracts to which the Seller
is party that relate to the ownership or use of the Assets by the Seller,
including without limitation those contracts and agreements set forth in
Schedule A;

(h)           “Disclosure Schedule” means the disclosure schedule attached as
Schedule B hereto. The Disclosure Schedule will be arranged in sections
corresponding to the numbered and lettered sections contained in this Agreement
and the disclosure in any section qualifies other sections in this Agreement
only to the extent that such disclosure specifically references the fact that it
also qualifies or applies to such other specified sections;

(i)           “Encumbrance” means any lien, claim, charge, pledge,
hypothecation, security interest, mortgage, title retention agreement, option,
assignment, license or other encumbrance or adverse claim of any nature or kind
whatsoever;

(j)           “Exchange Act” means the United States Securities Exchange Act of
1934, as amended;

--------------------------------------------------------------------------------

(k)           “Intellectual Property” means all rights in and to patents and
patent applications, registered or unregistered trademarks, service marks, and
trademark or service mark registrations and applications, trade names, logos,
designs, Internet domain names, slogans and general intangibles of like nature,
together with all goodwill relating to the foregoing, copyrights, copyright
registrations, renewals and applications, Software, licenses, agreements and all
other proprietary rights, which relate to the Assets;

(l)           “Name Change” means the name change of the Buyer to “NextGen
Bioscience Inc.”;

(m)           “Party” means each party to this Agreement individually and
“Parties” mean each Party collectively;

(n)           “Permits and Licenses” means all rights of the Seller with respect
to permits, approvals, orders, authorizations, consents, licenses, certificates
and all pending applications therefor, which have been issued or granted to, or
are owned or used by, the Seller in connection with the ownership or use of the
Assets;

(o)           “Person” is to be broadly interpreted and includes an individual,
a partnership, a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization or
association, or a Governmental Entity;

(p)           “Purchase Price” means the Shares of the Buyer to be issued to the
Seller at Closing in consideration for the purchase of the Assets;

(q)           “Purchaser’s Solicitors” means Lang Michener LLP;

(r)           “Schedule 14F-1 Information Statement” means an information
statement to prepared by the Buyer in accordance with Rule 14f(1) of the
Exchange Act in connection with the change in the majority of the Buyer’s board
of directors contemplated by this Agreement;

(s)           “SEC” means the United States Securities and Exchange Commission;
(t) “Securities Act” means the United States Securities Act of 1933, as amended;
(u) “Shares” means 3,500,000 shares of the Buyer’s Common Stock;

(v)           “Stock Split” a forward split of the Buyer’s outstanding common
stock on a four new shares for one old shares basis, which forward split will
include a corresponding increase to the authorized capital of the Buyer, each in
accordance with Section 78.207 of Chapter 78 of the Nevada Revised Statutes.

Schedules

1.2                               The following schedules are attached to, form
part of, and are hereby incorporated by reference into this Agreement:

Schedule A – Description of Assets

Schedule B – Disclosure Schedule

Schedule C – Assignment of Intellectual Property

--------------------------------------------------------------------------------

ARTICLE 2

SALE AND TRANSFER OF ASSETS; CLOSING

2.1                               Sale of Assets. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations,
warranties, covenants and agreements contained herein, at the Closing, the
Seller shall sell, convey, assign and transfer the Assets to the Buyer and
Holdco, and the Buyer and Holdco shall purchase the Assets from the Seller.

2.2                               Consideration. In consideration of the sale,
transfer and assignment to the Buyer of the Assets, at the Closing, the Buyer
shall issue and deliver to the Seller the Shares, which Shares shall be subject
to any increase or decrease in the Buyer’s share capital prior to Closing as a
result of any subdivision or consolidation of the Buyer’s share capital,
including pursuant to the Stock Split.

2.3                               The Closing. The Closing shall take place on
the Closing Date at the offices of the Buyer or such other place as the parties
may agree in writing.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLER

To induce the Buyer to execute, deliver and perform this Agreement, and in
acknowledgement of the Buyer’s reliance on the following representations and
warranties (in addition to any other representations and warranties included in
this Agreement), the Seller represents and warrants to the Buyer as follows as
of the date hereof and as of the Closing Date:

3.1                               Organization. The Seller is a corporation duly
organized, validly existing and in good standing under the applicable laws of
Nevis, West Indies with the power and authority to conduct its business as it is
now being conducted and to own its assets.

3.2                               Power and Authority. The Seller has the power
and authority to execute, deliver, and carry out its obligations under the
Agreement and any other agreements and instruments to be executed and delivered
by it in connection with the transactions contemplated hereby, and the Seller
has taken all necessary action to authorize the execution and delivery of this
Agreement and such other agreements and instruments and the consummation of the
transactions contemplated hereby, including but not limited to the receipt of
all necessary regulatory approvals. This Agreement is, and the other agreements
and instruments to be executed and delivered by the Seller in connection with
the transactions contemplated hereby, when such other agreements and instruments
are executed and delivered, shall be the valid and legally binding obligations
of the Seller enforceable against the Seller in accordance with their respective
terms.

3.3                               Title to Assets. The Seller is the owner of
all of the Assets free and clear of any and all Encumbrances. Without limiting
the generality of the foregoing, neither the Seller’s Affiliates, consultants or
clients, nor any employees of the Seller, own or possess any of the Assets
(including, without limitation, any Intellectual Property) or any legal or
beneficial interest in the Assets.

3.4                               No Rights to Purchase Assets. There is no
agreement, contract, option, commitment or other right in favour of, or held by,
any person for the purchase of the Assets or any interest therein from the
Seller.

--------------------------------------------------------------------------------

3.5                               No Conflict. Neither the execution and
delivery of this Agreement and the other agreements and instruments to be
executed and delivered in connection with the transactions contemplated hereby,
nor the consummation of the transactions contemplated hereby, will violate or
conflict with:

(a)           any law, regulation, ordinance, governmental restriction, order,
judgment or decree applicable to the Seller;

(b)           any provision of any charter, bylaw or other governing or
organizational instrument of the Seller; or

(c)           any mortgage, indenture, license, instrument, trust, contract,
agreement, or other commitment or arrangement to which the Seller is a party or
by which the Seller is bound.

3.6                               Litigation. There are no actions, suits,
claims, applications, complaints or investigations, directive, or notice of
defect or non-compliance in any court or before any arbitrator or before or by
any regulatory body, board, tribunal, administrative licensing or regulatory
agency, body or office, or governmental department or governmental or
non-governmental body issued or pending or, to the Seller’s knowledge,
threatened by or against the Seller, or related to its business, the Assets or
affecting the business or the operations of the business or the transactions
contemplated by this Agreement and to the Seller’s knowledge there is not
factual or legal basis which could give rise to any such actions, suit,
proceeding, claim, application, complaint, investigation, directive or notice of
defect or non-compliance.

3.7                               Material Contracts. With respect to Contracts
the Seller warrants and represents that there are no Contracts in existence.

3.8                               Required Consents. No permit, approval,
authorization, consent, permission, or waiver to or from any person, or notice,
filing, or recording to or with, any person is necessary for:

(a)           the execution and delivery by the Seller of this Agreement and the
other agreements and instruments to be executed and delivered by the Seller in
connection with the transactions contemplated hereby, or the consummation by the
Seller of the transactions contemplated hereby; or

(b)           the transfer to and ownership and use of the Assets by the Buyer.

3.9                               Intellectual Property.

(a)           The Seller owns or has the valid right to use all of its
Intellectual Property.

(b)           The Intellectual Property owned or used by the Seller is free and
clear of all liens, charges, Encumbrances or other restrictions on transfer. The
Seller is registered with all applicable governmental agencies as the sole owner
of record for each application and registration listed on Schedule A. The Seller
is the registered owner of such Internet domain names listed on Schedule A and
where applicable has a currently valid registration of such domain names.

(c)           The Seller owns no trademarks or software related to the Assets in
any form. The patent registrations listed in Schedule A are valid and
subsisting, in full force and effect, and have not been cancelled, expired, or
abandoned. There is no pending or threatened opposition, interference or
cancellation proceeding before any court or registration authority in any

--------------------------------------------------------------------------------

jurisdiction against such registrations or against any of the Intellectual
Property licensed to the Seller pursuant to the License Agreements (as defined
in the next paragraph).

(d)           Schedule A attached hereto sets forth a complete and accurate list
of all agreements pertaining to the use of, or granting any right to use or
practice any rights under, the Intellectual Property, whether the Seller is the
licensee, licensor or user thereunder and whether written, oral, express or
implied, and any written settlements or consents relating to any Intellectual
Property and covenants not to sue (collectively, the “License Agreements”),
indicating for each the title, the parties, date executed, and the Intellectual
Property covered thereby. Except as set forth in Schedule B, there are no
settlements, consents, judgments, or orders or other agreements which restrict
any of the Seller’s rights to use any of the Intellectual Property or permit
third parties to use any Intellectual Property which would otherwise infringe
any of the Seller’s Intellectual Property.

(e)           To the best of the Seller’s knowledge, no third party is
misappropriating, infringing, diluting, or violating any of the Intellectual
Property owned by, assigned or licensed to the Seller, and no such claims are
pending against a third party by the Seller.

3.10                               Investor Representations. The Seller
acknowledges and agrees that the Shares will be offered and sold to the Seller
without being registered under the Securities Act and will be issued to the
Seller in accordance with Rule 903 of Regulation S of the Securities Act in an
“offshore transaction” within the meaning of Regulation S based on the
representations and warranties of the Seller in this Agreement. As such, the
Seller further acknowledges and agrees that all Shares will, upon issuance, be
“restricted securities” within the meaning of the Securities Act.

3.11                               Agreement Regarding Resale. The Seller agrees
to resell the Shares only in accordance with the provisions of Regulation S of
the Securities Act, pursuant to registration under the Securities Act, or
pursuant to an available exemption from registration pursuant to the Securities
Act, and otherwise in accordance with all applicable state securities laws and
the laws of any other jurisdiction. The Seller agrees that the Buyer may require
the opinion of legal counsel reasonably acceptable to the Buyer in the event of
any offer, sale, pledge or transfer of any of the Shares by the Seller pursuant
to an exemption from registration under the Securities Act.

3.12                               Prohibition Against Hedging Transactions. The
Seller agrees not to engage in hedging transactions with regard to the Shares
unless in compliance with the Securities Act.

3.13                               Right of Company to Refuse Transfer. The
Seller agrees that the Buyer will refuse to register any transfer of the Shares
not made in accordance with the provisions of Regulation S of the Securities
Act, pursuant to registration under the Securities Act, pursuant to an available
exemption from registration, or otherwise pursuant to this Agreement.

3.14                               No Obligation to Register. The Seller
acknowledges that the Buyer has not agreed and has no obligation to register the
resale of the Shares under the Securities Act.

3.15                               Share Certificates. The Seller acknowledges
and agrees that any and all certificates representing the Shares will be
endorsed with the following legend pursuant to Regulation S of the Securities
Act or such similar legend as deemed advisable by legal counsel for the Buyer to
ensure compliance with Regulation S of the Securities Act and to reflect the
status of the Shares as restricted securities:

--------------------------------------------------------------------------------

> > > “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE
> > > REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
> > > “U.S. SECURITIES ACT”) OR UNDER THE STATE SECURITIES LAWS OF ANY OF THE
> > > UNITED STATES. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES
> > > FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY BE OFFERED,
> > > SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE
> > > UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATIONS UNDER THE U.S.
> > > SECURITIES ACT, (C) WITHIN THE UNITED STATES IN ACCORDANCE WITH THE
> > > EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY
> > > RULES 144 OR 144A THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
> > > APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT
> > > REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR APPLICABLE STATE
> > > SECURITIES LAWS, AND, IN THE CASE OF (C) OR (D) THE SELLER HAS FURNISHED
> > > TO THE CORPORATION AN OPINION TO SUCH EFFECT FROM COUNSEL, OF RECOGNIZED
> > > STANDING REASONABLY SATISFACTORY TO THE CORPORATION PRIOR TO SUCH OFFER,
> > > SALE OR TRANSFER.”

3.16                               Issuance of Shares. The Seller further
represents and warrants to the Buyer as follows, and acknowledges that the Buyer
is relying upon such covenants, representations and warranties in connection
with the issue of the Shares to the Seller:

(a)           the Seller is not a “U.S. Person” as defined in Regulation S of
the Securities Act and is not acquiring the Shares for the account or benefit of
a U.S. Person;

(b)           the Seller was not in the United States at the time the offer to
purchase the Shares was received or this Agreement was executed;

(c)           The Seller has not purchased the Shares as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

(d)           the Seller has such knowledge, sophistication and experience in
business and financial matters such that it is capable of evaluating the merits
and risks of the investment in the Shares. The Seller has evaluated the merits
and risks of an investment in the Shares. The Seller can bear the economic risk
of this investment, and is able to afford a complete loss of this investment;

(e)           the Seller acknowledges that the Buyer is in the early stages of
development of its business and the Buyer’s success is subject to a number of
significant risks, including the risk that the Buyer will not be able to finance
its plan of operations. The Seller further acknowledges that (i) the Buyer has
limited cash and working capital, (ii) the Buyer will have to raise additional
capital in order to finance its plan of operations which capital may be raised
by the issue of additional shares of its common stock which will result in
dilution to the Seller, and (iii) the Buyer has no arrangements for any
financing in place and there is no assurance that any financing will be
completed;

--------------------------------------------------------------------------------

(f)           the Shares will be acquired by the Seller for investment for the
Seller's own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Seller has no present
intention of selling, granting any participation in, or otherwise distributing
the same in the United States or to any U.S. Person. The Seller does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares;

(g)           the Seller has been afforded access to information about the Buyer
and the Buyer’s financial condition, results of operations, business,
properties, management and prospects sufficient for it to evaluate an investment
in the Shares. The Seller further represents that it has had an opportunity to
ask questions and receive answers from representatives of the Buyer regarding
the terms and conditions of the offerings completed by the Buyer and the
business, properties, prospects and financial condition of the Buyer, each as is
necessary to evaluate the merits and risks of investing in the Shares. The
Seller believes it has received all the information it considers necessary or
appropriate for deciding whether to purchase the Shares. The Seller has had full
opportunity to discuss this information with the Seller’s legal and financial
advisers prior to execution of this Agreement;

(h)           the Seller acknowledges that the Buyer will rely on these
representations in completing the issuance of the Shares to the Seller;

(i)           the Seller acknowledges that the offering of the Shares by the
Buyer has not been reviewed by the United States Securities and Exchange
Commission or any state securities regulatory authority;

(j)           this Agreement has been duly authorized, validly executed and
delivered by the Seller; and

(k)           the Seller has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with the purchase of the Shares and the
execution of this Agreement, including (i) the legal requirements within its
jurisdiction of incorporation or residence of the Seller for the purchase of the
Shares; (ii) any local or foreign exchange restrictions applicable to such
purchase; (iii) any governmental or other consents that may need to be obtained;
(iv) the income tax and other tax consequences, if any, that may be relevant to
an investment in the Shares; and (v) any restrictions on transfer applicable to
any disposition of the Shares imposed by the jurisdiction in which the Seller is
incorporated or resident.

3.17                               Disclosure. No representation, warranty, or
statement made by the Seller in this Agreement or in any document or certificate
furnished or to be furnished to the Buyer pursuant to this Agreement contains or
will contain any untrue statement or omits or will omit to state any fact
necessary to make the statements contained herein or therein not misleading. The
Seller has disclosed to the Buyer all facts known or reasonably available to the
Seller that are material to the use of the Assets.

3.18                               Truth at Closing. All of the representations,
warranties and agreements made by the Seller contained in this Agreement shall
be true and correct and in full force and effect as of the date hereof and as of
the Closing Date.

--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

To induce the Seller to execute, deliver and perform this Agreement, and in
acknowledgement of the Seller’s reliance on the following representations and
warranties, the Buyer hereby represents and warrants to the Seller as follows as
of the date hereof and as of the Closing Date:

4.1                               Organization. The Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the power and authority to conduct its business as it is now
being conducted and to own and lease its properties and assets.

4.2                               Subsidiary. The Buyer is the sole owner of all
of the issued share capital of Holdco and Infrablue Ltd. The Buyer, Holdco and
Infrablue Ltd. are duly incorporated, validly existing and in good standing
under the laws of their jurisdiction of incorporation, with the power and
authority to conduct their business as it is now being conducted and to own and
lease their properties and assets.

4.3                               Power and Authority. The Buyer has the power
and authority to execute, deliver, and perform this Agreement and the other
agreements and instruments to be executed and delivered by it in connection with
the transactions contemplated hereby, and the Buyer has taken all necessary
action to authorize the execution and delivery of this Agreement and such other
agreements and instruments and the consummation of the transactions contemplated
hereby. This Agreement is, and, when such other agreements and instruments are
executed and delivered, the other agreements and instruments shall be, the valid
and legally binding obligations of the Buyer, enforceable in accordance with
their respective terms.

4.4                               Broker’s or Finder’s Fees. The Buyer has not
authorized any person to act as broker, finder, or in any other similar capacity
in connection with the transactions contemplated by this Agreement.

4.5                               No Conflict. Neither the execution and
delivery by the Buyer of this Agreement and of the other agreements and
instruments to be executed and delivered by the Buyer in connection with the
transactions contemplated hereby or thereby, nor the consummation by the Buyer
of the transactions contemplated hereby, will violate or conflict with: (a) any
law, regulation, ordinance, governmental restriction, order, judgment or decree
applicable to the Buyer; or (b) any provision of any charter, bylaw, or other
governing or organizational instrument of the Buyer.

4.6                               Capitalization – the authorized capital of the
Purchaser consists of 100,000,000 shares of common stock and 5,000,000 shares of
preferred stock, of which 28,724,392 shares of common stock and no shares of
preferred stock are outstanding as at the date of this Agreement;

4.7                               Truth at Closing. All of the representations,
warranties, and agreements of the Buyer contained in this Agreement shall be
true and correct and in full force and effect as of the date hereof and as of
the Closing Date, except as otherwise contemplated hereby.

--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS OF THE SELLER PRIOR TO CLOSING

5.1                               Conduct of Business. From the date hereof
until the Closing Date, the Seller will use its commercially reasonable efforts
to:

  (a)

preserve the Assets;

        (b)

use reasonable commercial efforts to preserve and prevent any damage to,
destruction or loss of any of the Assets, whether or not such assets are covered
by insurance;

        (c)

take all action necessary to prevent the loss, cancellation, abandonment,
forfeiture or expiration of any Intellectual Property;

        (d)

give to the Buyer, the Buyer’s Solicitors, the Buyer’s advisors and other
representatives of the Buyer, full access during normal business hours to
management, properties, books, contracts, commitments and records of the Seller;

        (e)

furnish the Buyer with all information concerning the Assets as the Buyer may
reasonably request;

        (f)

promptly advise the Buyer in writing of any material change in the condition of
the Assets;

        (g)

provide the Buyer with all information required to enable the Buyer to prepare
and file all notices and applications required to be filed for the purposes of
obtaining of any regulatory consent which is required in connection with the
transactions contemplated herein;

        (h)

keep in full force and effect any insurance;

        (i)

not enter into nor modify, amend or terminate any Contracts, commitments or
transactions nor waive, relinquish or assign any Contracts or rights or claims
under any Contract, pertaining to the Assets, except, unless otherwise herein
provided, in the ordinary course of business;

        (j)

not sell, agree to sell or otherwise dispose of or license, pledge or encumber
any of the Assets;

        (k)

not sell, transfer, license, sublicense or otherwise dispose of any Intellectual
Property of the Seller, or amend or modify any existing agreements or rights
with respect to any Intellectual Property of, or used by, the Seller, and in
particular in no event shall the Seller license on an exclusive basis or sell
any Intellectual Property of the Seller;

        (l)

not waive the benefits of, agree to modify in any manner, terminate, release any
person from or knowingly fail to enforce any confidentiality or similar
agreement to which the Seller is a party or of which the Seller is a
beneficiary; and


--------------------------------------------------------------------------------


  (m)

not take, or agree in writing or otherwise to take, any of the actions described
in (a) through (m) above, or any action which would make any of the
representations or warranties of the Seller in this Agreement untrue or
incorrect in any material respect or prevent the Seller from performing its
covenants hereunder or result in any of the conditions to the Agreement set
forth herein not being satisfied.

5.2                               Required Approvals. As promptly as practicable
after the date of this Agreement, the Seller shall make all filings required by
applicable law to be made by it in order to consummate the transactions
contemplated hereby. The Seller shall:

(a)           cooperate with the Buyer with respect to all filings that the
Buyer elects to make or is required by law to make in connection with the
transactions contemplated hereby, and

(b)           cooperate with the Buyer in obtaining any consents contemplated
hereby.

5.3                               Schedule 14F-1. The Seller will provide to the
Buyer the information reasonably necessary to enable the Buyer to prepare the
Schedule 14F-1 Information Statement in order to enable the Buyer to complete
the filing and mailing of the Schedule 14F-1 to the shareholders of the Buyer as
requested by the Buyer but in any event prior to the date that is twelve days
from the Closing Date.

5.4                               Necessary Steps. The Seller will to take all
actions, steps and proceedings that are necessary or desirable to approve or
authorize, or to validly and effectively undertake, the execution, delivery and
performance of this Agreement, the other instruments and agreements contemplated
hereby and the completion of the transactions contemplated hereby.

ARTICLE 6

COVENANTS OF THE BUYER PRIOR TO CLOSING

6.1                               Ordinary Course of Business. The Buyer
covenants and agrees with the Seller that following the execution of this
Agreement and until Closing the Buyer will conduct its business in the ordinary
and normal course thereof.

6.2                               Merger with Holdco. The Buyer will complete a
merger between the Buyer and Holdco pursuant to which the Name Change will be
effected.

6.3                               Stock Split. The Buyer will complete the Stock
Split.

6.4                               Necessary Steps. The Buyer will take all
actions, steps and proceedings that are necessary or desirable to approve or
authorize, or to validly and effectively undertake, the execution, delivery and
performance of this Agreement and the completion of the transactions
contemplated hereby.

ARTICLE 7

CONDITIONS TO THE SELLER’S OBLIGATIONS

The obligations of the Seller to be performed hereunder shall be subject to the
satisfaction (or waiver by the Seller) at or prior to the Closing Date of each
of the following conditions:

--------------------------------------------------------------------------------

7.1                               Representations and Warranties; Performance.
The Buyer shall have performed and complied in all material respects with the
covenants and agreements contained in this Agreement required to be performed
and complied with by it at or prior to the Closing Date and shall have delivered
all documents required to be delivered at Closing as contemplated hereby, the
representations and warranties of the Buyer set forth in this Agreement shall be
true and correct in all respects as of the date hereof and as of the Closing
Date as though made at and as of the Closing Date (except as otherwise expressly
contemplated by this Agreement), and the execution and delivery of this
Agreement by the Buyer and the consummation of the transactions contemplated
hereby shall have been duly and validly authorized by the Buyer’s Board of
Directors, and the Seller shall have received a certificate to that effect
signed by a senior officer of the Buyer.

7.2                               Litigation. No litigation shall be threatened
or pending against the Buyer or the Seller that, in the reasonable opinion of
counsel for the Seller, could result in the restraint or prohibition of any such
party, or the obtaining of damages or other relief from such party, in
connection with this Agreement or the consummation of the transactions
contemplated hereby.

7.3                               Stock Split. The Buyer will have completed the
Stock Split.

7.4                               Name Change. The Buyer will have merged with
Holdco in accordance with Section 92A.180 of the Nevada Revised Statutes.

7.5                               Schedule 14F-1. The Buyer will have filed the
will have filed the Schedule 14F-1 with the SEC and completed the mailing of the
Schedule 14F-1 at least ten days prior to the Closing Date.

ARTICLE 8

CONDITIONS TO THE BUYER’S OBLIGATIONS

The obligations of the Buyer to be performed hereunder shall be subject to the
satisfaction (or the waiver by the Buyer) at or prior to the Closing Date of
each of the following conditions:

8.1                               Representations and Warranties; Performance.
The Seller shall have performed and complied in all respects with the covenants
and agreements contained in this Agreement required to be performed and complied
with by it at or prior to the Closing Date and shall have delivered all
documents required to be delivered at Closing as contemplated hereby, the
representations and warranties of the Seller set forth in this Agreement shall
be true and correct in all material respects as of the date hereof and as of the
Closing Date as though made at and as of the Closing Date (except as otherwise
expressly contemplated by this Agreement), and the execution and delivery of
this Agreement by the Seller and the consummation of the transactions
contemplated hereby shall have been duly and validly authorized by the Seller’s
Board of Directors, and the Buyer shall have received a certificate to that
effect signed by a senior officer of the Buyer.

8.2                               Consents. All required Consents and Approvals
shall have been obtained.

8.3                               No litigation. No litigation shall be
threatened or pending against the Buyer or the Seller that, in the reasonable
opinion of counsel for the Buyer, could result in the restraint or prohibition
of any such party, or the obtaining of damages or other relief from such party,
in connection with this Agreement or the consummation of the transactions
contemplated hereby.

--------------------------------------------------------------------------------

8.4                               Due Diligence. The Buyer shall have completed
its due diligence review of the Assets and shall have been satisfied with the
findings thereof.

8.5                               No Material Adverse Change. From the date
hereof to the Closing Date, there shall have been no material adverse change to
the Assets, taken as a whole, as determined by the Buyer in its sole discretion.

ARTICLE 9

CLOSING

9.1                               Deliveries by the Seller. On Closing, the
Seller shall deliver or cause to be delivered to the Buyer the following:

  (a)

all bills of sale, assignments and transfers, in form and content reasonably
satisfactory to the solicitors for the Buyer and the Seller, appropriate to
effectively vest good and marketable title to the Assets in the Buyer to the
extent contemplated by this Agreement, and immediately registrable in all places
where registration of such instruments is required;

        (b)

all instruments of assignment of Intellectual Property appropriate to
effectively vest good and marketable title to the Intellectual Property in the
Buyer to the extent contemplated by this Agreement, and immediately registrable
in all places where registration of such instruments is required;

        (c)

all instruments of assignment of Permits, if any, appropriate to effectively
vest good and marketable title to the Permits in the Buyer to the extent
contemplated by this Agreement, and immediately registrable in all places where
registration of such instruments is required;

        (d)

a form of assignment effective to transfer all Contracts to the Buyer, in a form
to be approved by the Buyer’s solicitor’s, acting reasonably;

        (e)

any other documents the Buyer may reasonably require to transfer to the Buyer on
the Closing Date good and marketable title to the Assets, free and clear of all
Encumbrances;

        (f)

a certificate of an officer of the Seller certifying the truth and accuracy of
the representations and warranties and compliance with covenants of the Seller
in this Agreement, each as of the Closing Date;

        (g)

direction from the Seller as to the manner of registration of the Shares, and in
the event such shares are to be registered in a name other than the Seller, an
Investment Agreement from such registered shareholder in such form as may be
required by the Buyer and the Buyer’s solicitors, acting reasonably;

        (h)

consents to act as directors of each of following as the nominees of the Seller
to the Buyer’s board of directors:

       

(i)        Konstantinos Kardiasmenos – CEO/CFO and director;


--------------------------------------------------------------------------------


  (ii)

David Cooper – director.


  (i)

certified copy of the resolutions of the directors of the Seller approving this
Agreement and the transactions contemplated hereby;

          (j)

originals or copies of all of the Contracts;

          (k)

all books and records relating to the Assets;

          (l)

all required Consents and Approvals; and

          (m)

if the parties:

          (i)

settle on a mutually acceptable form of Closing agenda prior to the Closing
Date, then such other Closing documents as are listed on that Closing agenda as
Closing documents to be delivered by the Seller; or

          (ii)

choose not to or are unable to settle on a mutually acceptable form of Closing
agenda prior to the Closing Date, then such other materials that are, in the
opinion of the Seller and the Buyer acting reasonably, required to be delivered
by either the Seller or the Buyer in order for it to have met its obligations
under this Agreement.

9.2                               Deliveries by Buyer. On Closing, the Buyer
shall deliver or cause to be delivered to the Seller the following:

  (a)

certified copy of the resolutions of the directors of the Buyer approving this
Agreement and all of the transactions contemplated hereunder;

          (b)

certified true copy of board resolutions of the Buyer approving (i) the increase
to number of directors of the Buyer; and (ii) appointment of Seller’s nominees
to the board of directors of the Buyer to fill vacancies;

          (c)

share certificate(s) representing the Shares issued in the name of the Seller,
or as directed by the Seller, endorsed with the legends contemplated by this
Agreement;

          (d)

a certificate of an officer of the Buyer certifying the truth and accuracy of
the representations and warranties and compliance with covenants of the Buyer in
this Agreement, each as of the Closing Date;

          (e)

if the parties:

          (i)

settle on a mutually acceptable form of Closing agenda prior to the Closing
Date, then such other Closing documents as are listed on that Closing agenda as
Closing documents to be delivered by the Buyer; or

          (ii)

choose not to or are unable to settle on a mutually acceptable form of Closing
agenda prior to the Closing Date, then such other materials that are, in the
opinion of the Seller and the Buyer acting reasonably, required to be delivered
by the Buyer in order for it to have met its obligations under this Agreement.


--------------------------------------------------------------------------------

ARTICLE 10

COVENANTS OF THE SELLER AND THE BUYER FOLLOWING CLOSING

10.1                               Allocation of Purchase Price; Transfer Taxes.

(a)           Consistent with applicable tax rules, the Buyer shall allocate the
Purchase Price to the Assets. The Buyer shall prepare and file, in a timely
fashion, forms in a manner consistent with such allocation with the relevant tax
authority. All tax returns and reports filed or prepared by the Buyer and/or the
Seller with respect to the transactions contemplated by this Agreement shall be
consistent with the allocation made by the Buyer under this §10.1(a) .

(b)           All sales, transfer, and similar taxes and fees (including all
recording fees, if any) incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the Seller and the Seller
shall file all necessary documentation with respect to such taxes.

10.2                               Further Assurances. Subject to the terms and
conditions of this Agreement, each party agrees to use all of its reasonable
efforts to take, or cause to be taken, all actions and to do or cause to be
done, all things necessary and proper or advisable to consummate and make
effective the transactions contemplated by this Agreement (including the
execution and delivery of such further instruments and documents) as the other
party may reasonably request.

10.3                               Nondisclosure of Proprietary Data. The
Parties shall hold confidential and in a fiduciary capacity for the benefit of
each other all secret or confidential information, knowledge or data relating to
the other or any of their affiliated companies, and their respective businesses,
which shall not be or become public knowledge. Neither Party, without the prior
written consent of the other, or as may otherwise be required by law or legal
process, shall communicate or divulge either before or after the Closing Date
any such information, knowledge or data to anyone other than the other Party and
those designated by the other Party in writing.

ARTICLE 11

SURVIVAL AND INDEMNITY

11.1                               Survival of Representations, Warranties, Etc.
Each of the representations, warranties, agreements, covenants and obligations
herein is material and shall be deemed to have been relied upon by the other
party or parties and shall survive indefinitely after the date hereof and after
the Closing and shall not merge in the performance of any obligation by any
party hereto. All rights to indemnification contained in this Agreement shall
survive the Closing indefinitely.

11.2                               Indemnification by the Seller and Buyer. The
parties shall indemnify, defend, and hold harmless each other, and each other’s
representatives, stockholders, controlling persons and affiliates, at, and at
any time after, the Closing, from and against any and all demands, claim,
actions, or causes of action, assessments, losses, damages (including incidental
and consequential damages), liabilities, costs, and expenses, including
reasonable fees and expenses of counsel, other expenses of investigation,
handling, and Litigation, and settlement amounts, together with interest and
penalties asserted against, resulting to, imposed upon, or incurred by a party
(the “Indemnified Party”), directly or indirectly, by reason of, resulting from,
or arising in connection with: (i) any breach of any representation, warranty,
or agreement of the other party (the “Indemnifying Party”) contained in or made
pursuant to

--------------------------------------------------------------------------------

this Agreement, including the agreements and other instruments contemplated
hereby; (ii) any breach of any representation, warranty, or agreement of the
Indemnifying Party contained in or made pursuant to this Agreement, including
the agreements and other instruments contemplated hereby, as if such
representation or warranty were made on and as of the Closing Date; (iii) any
claim by any person for brokerage or finder’s fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
any such person with the Indemnifying Party in connection this Agreement or any
of the transactions contemplated hereby; and (iv) to the extent not covered by
the foregoing, any and all demands, claims, actions or causes of action,
assessments, losses, damages, liabilities, costs, and expenses, including
reasonable fees and expenses of counsel, other expenses of investigation,
handling, and Litigation and settlement amounts, together with interest and
penalties, incident to the foregoing.

The remedies provided in this §11.2 will not be exclusive of or limit any other
remedies that may be available to the either party to this Agreement.

ARTICLE 12

TERMINATION

12.1                               Termination. This Agreement may be terminated
at any time prior to the Closing Date:

(a)           by mutual written consent of the Seller and the Buyer;

(b)           by either the Seller or the Buyer if (i) there shall have been a
material breach of any representation, warranty, covenant or agreement set forth
in this Agreement, on the part of the Buyer, in the case of a termination by the
Seller, or on the part of the Seller, in the case of a termination by the Buyer,
which breach shall not have been cured, in the case of a representation or
warranty, prior to Closing or, in the case of a covenant or agreement, within
ten (10) business days following receipt by the breaching party of notice of
such breach, or (ii) any permanent injunction or other order of a court or other
competent authority preventing the consummation of the transactions contemplated
hereby shall have become final and non-appealable; or

(c)           by either the Seller or the Buyer on 10 days written notice, if
the transactions contemplated hereby shall not have been consummated on or
before November 30, 2007; provided, however, that the right to terminate this
Agreement pursuant to this §12.1(c) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the consummation of the transactions contemplated
hereby to have occurred on or before the aforesaid date.

12.2                               Effect of Termination. Each party’s right of
termination under §12.1 is in addition to any other rights it may have under
this Agreement or otherwise, and the exercise of a right of termination will not
be an election of remedies. If this Agreement is terminated pursuant to §12.1,
unless otherwise specified in this Agreement, all further obligations of the
parties under this Agreement will terminate; provided, however, that if this
Agreement is terminated by a party because of the breach of this Agreement by
the other party or because one or more of the conditions to the terminating
party’s obligations under this Agreement is not satisfied as a result of the
other party’s failure to comply with its obligations under this Agreement, the
terminating party’s rights to pursue all legal remedies will survive such
termination unimpaired.

--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

13.1                               Entire Agreement. This Agreement, including
the Schedules hereto, and the other certificates, agreements, and other
instruments to be executed and delivered by the parties in connection with the
transactions contemplated hereby, constitute the sole understanding of the
parties with respect to the subject matter hereof and supersede all prior oral
or written agreements with respect to the subject matter hereof.

13.2                               Purchaser’s Solicitors. The Seller
acknowledges and agrees that the Buyer’s Solicitors have acted as counsel only
to the Buyer and that the Buyer’s Solicitors are not protecting the rights and
interests of any other Party and that the Seller has had the opportunity to seek
and was not prevented from seeking independent legal advice before the execution
and delivery of this Agreement and all other agreements, certificates or
instruments to be executed or delivered by the Seller pursuant to or
contemplated by this Agreement. If the Seller did not avail itself of the
opportunity to seek independent legal advice before signing this Agreement, the
Seller did so voluntarily without any undue pressure and agrees that such
failure to obtain independent legal advice will not be used by the Seller as a
defence to the enforcement by the Buyer of the obligations of the Seller under
this Agreement or such other agreements, certificates or instruments

13.3                               Parties Bound by Agreement; Successors and
Assigns. The terms, conditions, and obligations of this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and assigns.

13.4                               Amendments and Waivers. No modification,
termination, extension, renewal or waiver of any provision of this Agreement
shall be binding upon a party unless made in writing and signed by such party. A
waiver on one occasion shall not be construed as a waiver of any right on any
future occasion. No delay or omission by a party in exercising any of its rights
hereunder shall operate as a waiver of such rights.

13.5                               Severability. If for any reason any term or
provision of this Agreement is held to be invalid or unenforceable, all other
valid terms and provisions hereof shall remain in full force and effect, and all
of the terms and provisions of this Agreement shall be deemed to be severable in
nature. If for any reason any term or provision containing a restriction set
forth herein is held to cover an area or to be for a length of time which is
unreasonable, or in any other way is construed to be too broad or to any extent
invalid, such term or provision shall not be determined to be null, void and of
no effect, but to the extent the same is or would be valid or enforceable under
applicable law, any court of competent jurisdiction shall construe and interpret
or reform this Agreement to provide for a restriction having the maximum
enforceable area, time period and other provisions (not greater than those
contained herein) as shall be valid and enforceable under applicable law.

13.6                               Attorney’s Fees. Should any party hereto
retain counsel for the purpose of enforcing, or preventing the breach of, any
provision hereof including, but not limited to, the institution of any action or
proceeding, whether by arbitration, judicial or quasi-judicial action or
otherwise, to enforce any provision hereof or for damages for any alleged breach
of any provision hereof, or for a declaration of such party’s rights or
obligations hereunder, then, whether such matter is settled by negotiation, or
by arbitration or judicial determination, the prevailing party shall be entitled
to be reimbursed by the losing party for all costs and expenses incurred
thereby, including, but not limited to, reasonable attorneys’ fees for the
services rendered to such prevailing party.

--------------------------------------------------------------------------------

13.7                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original and all of which shall constitute the same instrument.

13.8                               Headings. The headings of the sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
hereof.

13.9                               Expenses. Except as specifically provided
herein, the Seller and the Buyer shall each pay all costs and expenses incurred
by it or on its behalf in connection with this Agreement and the transactions
contemplated hereby, including fees and expenses of its own financial
consultants, accountants, and counsel.

13.10                               Notices. All notices, requests, demands,
claims, and other communications which are required or may be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
received if by personal delivery, on the next business day if by facsimile or
other similar means of electronic communication or five business days after such
notice, request, demand, claim or other communication is sent, if sent by
registered or certified mail, return receipt requested, postage prepaid; and, in
any case, all such communications must be addressed to the intended recipient at
the address set forth on the first page of this Agreement. Any party may send
any notice, request, demand, claim, or other communication hereunder to the
intended recipient at the address set forth above using any other means, but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.

13.11                               Governing Law. This Agreement shall be
construed in accordance with and governed by the laws of the State of Nevada
without giving effect to the principles of choice of law thereof.

13.12                               Arbitration. Any dispute arising under or in
connection with any matter related to this Agreement or any related agreement
shall be resolved exclusively by arbitration. The arbitration shall be in
conformity with and subject to the applicable rules and procedures of the
American Arbitration Association. All parties agree to be (1) subject to the
jurisdiction and venue of the arbitration in the State of Nevada, (2) bound by
the decision of the arbitrator as the final decision with respect to the dispute
and (3) subject to the jurisdiction of the Superior Court of the State of Nevada
for the purpose of confirmation and enforcement of any award.

13.13                               References, Etc.

(a)           Whenever reference is made in this Agreement to any Article,
Section, or paragraph, such reference shall be deemed to apply to the specified
Article, Section or paragraph of this Agreement.

(b)           Wherever reference is made in this Agreement to a Schedule, such
reference shall be deemed to apply to the specified Schedule attached hereto,
which are incorporated into this Agreement and form a part hereof. All terms
defined in this Agreement shall have the same meanings in the Schedules attached
hereto.

(c)           Any form of the word “include” when used herein is not intended to
be exclusive (e.g., “including” means “including, without limitation”).

--------------------------------------------------------------------------------

13.14                               No Strict Construction. The language used in
this Agreement will be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any person.

13.15                               No Third Party Beneficiary Rights. No
provision in this Agreement is intended or shall create any rights with respect
to the subject matter of this Agreement in any third party.

13.16                               Such Other Acts. The parties hereto shall do
all such things, and take such acts and execute such documents as are necessary
to give effect to the transactions contemplated hereby.

13.17                               Electronic Means. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the date first indicated
above.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first indicated above.

OXON LIFE SCIENCE LIMITED


Per:      /s/ Graham May
            ___________________________________________
            Authorized Signatory
Name: Graham May for Millers Associates Ltd
Title:   Company Secretary


INFRABLUE (US) INC.


            /s/ Mitchell Johnson
Per:      ___________________________________________
            Authorized Signatory
Name: Mitchell Johnson
Title:   President


NEXTGEN BIOSCIENCE INC.


Per:     /s/ Mitchell Johnson 
            ___________________________________________
            Authorized Signatory 
Name: Mitchell Johnson
Title:   President

--------------------------------------------------------------------------------

SCHEDULE A

ASSETS PURCHASED

The Assets purchased are comprised of the following and all related intellectual
and other property:

Contracts

None

Permits and Licences

None

Technology

(a)           Use of Prostataginin for treatment of prostate cancer

The invention relates to the use of short polypeptides for treatment of cancers
and more particularly the treatment of prostate cancer (see full description in
patent filing attached hereto).

(b)           Use of tetanolic for treatment of breast cancer

The invention relates to the use of lipids characterized by the general formula
I for treatment of cancers and more particularly for treatment of breast cancer
(see full description in patent filing attached hereto).

Trade Marks

None

Patent Applications

EPO7118294.3 – Title: “Use of prostaginin for the treatment of prostate cancer”
Filer: NextGen Biosciences (GB); European Patent Office submission #286428
October 11, 2007-10-11.

EPO7118294.4 – Title: “Use of tetanolic for treatment of breast cancer” Filer:
NextGen Biosciences (GB); European Patent Office submission #286444 October 11,
2007-10-11.

Internet Domain Names

www.nextgenbioscience.com

Copyright

None

Other Assets

None

--------------------------------------------------------------------------------

SCHEDULE B

DISCLOSURE SCHEDULE

1.1(f) Consents and Approvals Required:

          None

3.10(d) Agreements Pertaining to use of Intellectual Property:

          None

--------------------------------------------------------------------------------

SCHEDULE C

ASSIGNMENT OF INTELLECTUAL PROPERTY

WHEREAS OXON LIFE SCIENCE LIMITED, a company incorporated in Nevis, British West
Indies and having an address at Donegan, Zetlands, Nevis, St Kitts & Nevis, West
Indies (the “Assignor”), is the owner of all right, title and interest in and to
all of the Assets, as such term is defined in an Asset Purchase Agreement
effective as of October 12, 2007 by and between the Assignor and INFRABLUE (US)
INC. (the “Assignee”);

          AND WHEREAS INFRABLUE (US) INC., a company incorporated under the laws
of State of Nevada and having a business address at 3.19, 130 Shaftesbury
Avenue, London, England W1D 5EV, is desirous of securing the entire right, title
and interest in and to the Assets;

          NOW, THEREFORE, be it known that, for good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged, we, as Assignor,
have sold, assigned, transferred, and set over, and do hereby sell, assign,
transfer, and set over unto the Assignee or its designees, and their lawful
successors and assigns, our entire right, title, and interest in and to the
Assets.

          AND, WE HEREBY further covenant and agree that we, as Assignor, will,
without further consideration, communicate with the Assignee, its successors and
assigns, any facts known to us respecting the Assets and testify in any legal
proceeding, sign all lawful papers when called upon to do so, execute and
deliver all papers that may be necessary or desirable to perfect the title to
the Assets in said Assignee or designee, and their successors and assigns,
understanding that any expense incident to the execution of such papers shall be
borne by the Assignee, its successors and assigns.

EXECUTED this 12th day of October, 2007.

IN TESTIMONY WHEREOF, We have hereunto set our hands.

OXON LIFE SCIENCE LIMITED

Per:       /s/ Graham May 
            ________________________________
Name: Graham May for Millers Associates Limited
Title:   Company Secretary

WITNESS:

On this 12th day of October, 2007, before me personally appeared Graham May, who
is known to me to be the individual who executed the foregoing instrument on
behalf of the Assignor and who acknowledged to me that he/she executed the same
and was duly authorized by the Assignor to do so.

Signed, Sealed and Delivered in the presence of: )     )   /s/ Tryphonas Stavrou
)   Witness (Signature) )   Tryphonas Stavrou )   Name (please print) )     )  
36 Spital Square )   Address )     )   London, EI 6DY )   City, Province )     )
  Accountant )   Occupation )  


--------------------------------------------------------------------------------